  

Exhibit 10.1

 

AGREEMENT TO WAIVE CLOSING DELIVERABLES

 

AGREEMENT TO WAIVE CLOSING DELIVERABLES, dated as of May 17, 2017 (the
“Agreement”), by and among First Capital Real Estate Operating Partnership,
L.P., a Delaware limited partnership (“Contributor”), First Capital Real Estate
Trust Incorporated, a Maryland corporation, (the “Contributor Parent” and,
together with Contributor, the “Contributor Parties”), FC Global Realty
Operating Partnership, LLC, a Delaware limited liability company (“Acquiror”),
and PhotoMedex, Inc., a Nevada corporation (“Acquiror Parent” and, together with
Acquiror, the “Acquiror Parties”). Each of the Contributor Parties and each of
the Acquiror Parties is referred to herein individually as a “Party” and,
collectively, as the “Parties.”

 

RECITALS

 

A.           The Parties entered onto that certain Interest Contribution
Agreement dated as of March 31, 2017 (the “Contribution Agreement”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Contribution Agreement.

 

B.           Pursuant to the terms of the Contribution Agreement, the
Contributor Parties have agreed to deliver at the Initial Closing the
Contributed Entities listed on Schedule 4.7(a) to the Contribution Agreement,
which Contributed Entities include a 17.9133% interest (the “Avalon Interest”)
in First Capital Avalon Jubilee, LLC (“Avalon”).

 

C.           The Contributor Parties have informed the Acquiror Parties that
they will not be able to deliver the Avalon Interest at the Initial Closing.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1.          Waiver.

Pursuant to Section 8.1(a) of the Contribution Agreement, the Acquiror Parties
hereby agree to waive the condition to the Initial Closing that the Contributor
Parties deliver the Avalon Interest at the Initial Closing.

 

2.          Economic Benefit.

For the avoidance of doubt, notwithstanding the fact that the Avalon Interest
has not officially transferred to the Acquiror at the Initial Closing, the
Acquiror shall be entitled to all economic benefits of ownership of the Avalon
Interest (as if Acquiror was Contributor) from and after the date hereof. 

 

3.          Delivery Deadline.

The Contributing Parties agree to deliver the Avalon Interest to the Acquiror,
in up to two installments (the “Installments”), on or before the thirtieth
(30th) calendar day following the Initial Closing (the “Delivery Deadline”). The
first of the Installments, being a 6% interest in Avalon, shall be delivered to
the Acquiror as soon as practicable following the Initial Closing but in any
event prior to the Delivery Deadline.

 



 

 

 

4.          Miscellaneous.

Facsimile execution and delivery of this Agreement is legal, valid and binding
execution and delivery for all purposes. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns. This Agreement (including the matters referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by all of the Parties
hereto. No waiver by the Acquiror Parties of any default, misrepresentation, or
breach of covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. Each of the Parties will bear his or its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby. The
Contributor Parties acknowledge and agree that the Acquiror Parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, the Contributor Parties agree that the Acquiror Parties shall be
entitled to enforce specifically this Agreement and the terms and provisions
hereof in any action instituted in any court of the United States or any state
thereof having jurisdiction over the Contributor Parties and the matter, in
addition to any other remedy to which they may be entitled, at law or in equity.

 

[remainder of page intentionally left blank]

 

 2 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first set forth above.

 

  CONTRIBUTOR:       FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.      
By: First Capital Real Estate Trust Incorporated, its general partner        
By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer    
    CONTRIBUTOR PARENT:         FIRST CAPITAL REAL ESTATE TRUST INCORPORATED    
    By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer
        ACQUIROR:       FC GLOBAL REALTY OPERATING PARTNERSHIP, LLC         By:
/s/ Dolev Rafaeli   Name: Dolev Rafaeli   Title: President         ACQUIROR
PARENT:       PHOTOMEDEX, INC         By: /s/ Dolev Rafaeli   Name: Dolev
Rafaeli   Title: Chief Executive Officer

 

 

